Title: 18 Wednesday.
From: Adams, John
To: 


       A charming morning. My Classmate Gardner drank Tea with me. Spent an Hour in the beginning of the evening at Major Gardiners, where it was thought that the design of Christianity was not to make men good Riddle Solvers or good mystery mongers, but good men, good majestrates and good Subjects, good Husbands and good Wives, good Parents and good Children, good masters and good servants. The following Question may be answered some time or other—viz. Where do we find a praecept in the Gospell, requiring Ecclesiastical Synods, Convocations, Councils, Decrees, Creeds, Confessions, Oaths, Subscriptions and whole Cartloads of other trumpery, that we find Religion incumbered with in these Days?
      